 
 
 
 
 
Exhibit 10.26


EXECUTIVE AGREEMENT


THIS AGREEMENT is made as of this 1st day of February, 2008, among NATIONAL PENN
BANCSHARES, INC., a Pennsylvania business corporation having its principal place
of business in Boyertown, Pennsylvania ("NPB"), NATIONAL PENN BANK, a national
banking association having its principal place of business in Boyertown,
Pennsylvania ("Bank"), and David Kennedy, an individual residing at 1572
Merryweather Drive, Bethlehem, Pennsylvania ("Executive").


W I T N E S S E T H :


WHEREAS, Executive is employed by NPB and Bank as Executive Vice President  with
responsibility for Bank’s Northern Region; and


WHEREAS, the Boards of Directors of NPB and Bank deem it advisable to provide
Executive with certain additional benefits in the event of certain changes in
control of NPB or Bank so that Executive will continue to attend to the business
of NPB and Bank without distraction in the face of the potentially disturbing
circumstances arising therefrom.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and each intending to be legally bound, NPB, Bank and Executive agree as
follows:


        

 1.    Definitions.  The following terms have the meanings specified below:    
   
a.
"Affiliate" means any corporation which is included within a "controlled group
of corporations" including NPB, as determined under Code Section 1563.
       
b.
"Base Salary" means the Executive's annual base salary, established either by
contract or by the Employer, prior to any reduction of such salary pursuant to
any contribution to a tax-qualified plan under Section 401(k) of the Code.
       
c.
"Cause" means the occurrence of either of the following, the result of which is
the termination of Executive’s Employment.
           
i.
Executive's conviction of, or plea of guilty or nolo contendere to, a felony or
a crime of falsehood or involving moral turpitude; or
           
ii.
the willful failure by Executive to substantially perform his duties to
Employer, other than a failure resulting from Executive's incapacity as a result
of the Executive's disability, which willful failure results in demonstrable
material injury and damage to Employer.
     

 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding the foregoing, Executive's Employment shall not be deemed to
have been terminated for Cause if such termination took place as a result of:



   
x.
questionable judgment on the part of Executive;
           
y.
any act or omission believed by Executive in good faith, to have been in or not
opposed to the best interests of the Employer; or
           
z.
any act or omission in respect of which a determination could properly be made
that Executive met the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the By-laws of NPB
or the laws of the Commonwealth of Pennsylvania, or the directors and officers'
liability insurance of NPB or any Employer, in each case as in effect at the
time of such act or omission.

 

 
d.
"Change in Control" means:
           
i.
An acquisition by any "person" or "group" (as those terms are defined or used in
Section 13(d) of the Exchange Act) of "beneficial ownership" (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of NPB representing 24.99%
or more of the combined voting power of NPB's securities then outstanding;
           
ii.
A merger, consolidation or other reorganization of Bank, except where the
resulting entity is controlled, directly or indirectly, by NPB;
           
iii.
A merger, consolidation or other reorganization of NPB, except where
shareholders of NPB immediately prior to consummation of any such transaction
continue to hold at least a majority of the voting power of the outstanding
voting securities of the legal entity resulting from or existing after any
transaction and a majority of the members of the Board of Directors of the legal
entity resulting from or existing after any such transaction are former members
of NPB's Board of Directors;
           
iv.
A sale, exchange, transfer or other disposition of substantially all of the
assets of the Employer to another entity, except to an entity controlled,
directly or indirectly, by NPB;

 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

   
v.
A sale, exchange, transfer or other disposition of substantially all of the
assets of NPB to another entity, or a corporate division involving NPB; or
             
vi.
A contested proxy solicitation of the shareholders of NPB that results in the
contesting party obtaining the ability to cast 25% or more of the votes entitled
to be cast in an election of directors of NPB.
           
e.
"Code" means the Internal Revenue Code of 1986, as amended, and as the same may
be amended from time to time.
           
f.
"Employer" means Bank, NPB or any Affiliate which employs Executive at any
particular time.
           
g.
"Employment" means Executive's employment by Bank, NPB or any Affiliate at any
particular time.
           
h.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 
2.
Resignation of Executive.  If a Change in Control shall occur and if within one
hundred eighty (180) days after the effective date of a Change in Control (or
thirty (30) days after the completion of the conversion of the computer systems
if such conversion is later than one hundred eighty (180) days after the
effective date of a Change in Control, in either event, the “Transition Period”)
there shall be:
           
a.
Any involuntary termination of Executive's employment (other than for Cause);
           
b.
Any reduction in Executive's title, responsibilities or authority, including
such title, responsibilities or authority as such may be increased from time
to time;
           
c.
Any reduction in Executive's Base Salary in effect immediately prior to a Change
in Control, or any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under any of the pension, life
insurance, medical, health and accident, disability or other employee plans of
NPB or an Affiliate in which Executive participated immediately prior to a
Change in Control, or the taking of any action that would materially reduce any
of such compensation or benefits in effect at the time of the Change in Control,
unless such reduction relates to a reduction applicable to all employees
generally;
           
d.
Any reassignment of Executive beyond a thirty (30) mile commute by automobile
from Bethlehem, Pennsylvania; or

 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
e.
Any requirement that Executive travel in performance of his duties on behalf of
NPB or an Affiliate for a greater period of time during any year than was
required of Executive during the year preceding the year in which the Change in
Control occurred (each of the foregoing, a “Triggering Event”);
       
then, at the option of Executive, exercisable by Executive within one hundred
eighty (180) days of the occurrence of any Triggering Event within the
Transition Period, Executive may resign from Employment (or, if involuntarily
terminated, give notice of intention to collect benefits hereunder) by
delivering a notice in writing  to NPB,  in which case Executive shall be
entitled to a lump sum cash severance payment equal to 150% of Executive's Base
Salary in effect immediately prior to a Change in Control, which Employer shall
pay to Executive within fifteen (15) days of Executive's termination of
employment.
       
Executive shall not be required to mitigate the amount of any payment provided
for in the preceding paragraph by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in the preceding
paragraph be reduced by any compensation earned by Executive as the result of
employment by another employer or by reason of Executive's receipt of or right
to receive any retirement or other benefits after the date of termination of
employment or otherwise, except as otherwise provided therein.
     
3.
Out-Placement Services.  If a Change in Control occurs and Executive exercises
the option to resign from Employment (or is involuntarily terminated) as
described in Section 2, Employer shall provide Executive with the services of a
professional out-placement firm, if Executive so requests, for the period not to
exceed one year from the date of Executive’s resignation (or termination), at
Employer’s sole cost and expense, up to a maximum amount of Seven Thousand Five
Hundred Dollars ($7,500).
     
4.
No Implied Rights; Rights on Termination of Employment.
       
a.
No Right to Continued Employment.  Nothing in this Agreement shall confer upon
Executive any right with respect to continuance of Employment by Employer, nor
shall it interfere with or limit in any way the right of Employer to terminate
Executive’s Employment at any time.
       
b.
Voluntary Termination of Employment.  If Executive terminates Executive’s
Employment with Employer at any time prior to a Change in Control, this
Agreement shall terminate at that time and Employer shall have no further
liability hereunder.
       
c.
Termination--Cause.  If Employer terminates Executive's Employment at any time
for Cause, this Agreement shall terminate at that time and Employer shall have
no further liability hereunder.

 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
d.             Termination—Without Cause.  Employer may terminate Executive’s
Employment at any time without Cause.  If Employer terminates Executive's
employment at any time without Cause prior to a Change in Control, and if no
event has been publicly announced that with the passing of time would constitute
a Change in Control, this Agreement shall terminate at that time and Employer
shall have no further liability hereunder.  If Employer terminates Executive’s
Employment at any time prior to a Change in Control but subsequent to the
occurrence of an event that has been publicly announced that with the passing of
time would constitute a Change in Control, the provisions of Sections 2 and 3 of
this Agreement shall apply to same extent as if Executive’s Employment had been
involuntarily terminated subsequent to a Change in Control.

 
5.             Arbitration.  Any dispute or controversy arising out of or
relating to this Agreement and any controversy as to a termination for Cause
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, in Reading, Pennsylvania, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrators' award in any court having jurisdiction.


6.             Exclusive Benefit.  Executive shall have no right to commute,
sell, assign, transfer or otherwise convey the right to receive any payments
hereunder, which payment and the right thereto are expressly declared to be
non-assignable and non-transferrable.  In the event of any attempted assignment
or transfer, this Agreement shall terminate at that time and Employer shall have
no further liability hereunder.


7.             Notices.  Any notice required or permitted to be given under this
Agreement shall be properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to Executive's
residence in the case of any notice to Executive, or to the attention of the
President at the principal office of Bank, in the case of any notice to the
Employer.


8.             Entire Agreement.  This Agreement contains the entire agreement
relating to the subject matter hereof and may not be modified, amended or
changed orally but only by an agreement in writing, consented to in writing by
NPB, and signed by the party against whom enforcement of any modification,
amendment or change is sought.


9.             Benefits.


a.            This Agreement shall be binding upon and inure to the benefit of
NPB and Bank and their respective successors and assigns.  Each of NPB and Bank
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of NPB or Bank to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that NPB or Bank would be required to
perform it if no such succession had taken place.  Failure to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a breach of this Agreement and the provisions of Sections 2 and 3 of
this Agreement shall apply.  As used in this Agreement, "NPB" or "Bank" shall
mean NPB or Bank as defined previously and any successor to the business and/or
assets of NPB or Bank as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
b.             This Agreement shall be binding upon and inure to the benefit of
and be enforceable by Executive's personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees.


10.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the domestic internal law (but not the law of conflicts of
law) of the Commonwealth of Pennsylvania.


11.           Headings.  The headings of the sections and subsections hereof are
for convenience only and shall not control or affect the meaning or construction
or limit the scope or intent of any of the sections or subsections of this
Agreement.


IN WITNESS WHEREOF, NPB and Bank have each duly caused this Agreement to be
executed on its behalf by its duly authorized officers, and Executive has
hereunto set his hand and seal, as of the day and year first above written.


NATIONAL PENN BANCSHARES, INC.
 
NATIONAL PENN BANK
                             
By:
/s/ Glenn E. Moyer
 
By:
/s/ Glenn E. Moyer
 
Name:   Glenn E. Moyer
   
Name:  Glenn E. Moyer
 
Title:     President & CEO
   
Title:     Chairman
         
Attest:
/s/ Sandra L. Spayd
 
Attest:
/s/ Sandra L. Spayd
 
Name:  Sandra L. Spayd
   
Name:   Sandra L. Spayd
 
Title:    GEVP
   
Title:     GEVP
         
Witness:
 
     
/s/ Scott V. Fainor
 
/s/ David B. Kennedy
   
David Kennedy


 
 
 
6 

--------------------------------------------------------------------------------